NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

CARAN A. GLADDEN,
Civil Action No. 13-13363 (AET-TJB)
Plaintiff,
v. MEMORANDUM

NEW JERSEY STATE POLICE, et al,

Defendants.

 

PIaintiff is proceeding in forma pauperis with a civil rights complaint filed pursuant to 42
U.S.C. § 1983. (ECF No. l). At this time, the Court must review the complaint pursuant to 28
U.S.C. § 1915(e)(2)(B) to determine whether it should be dismissed as frivolous or malicious, for
failure to state a claim upon which relief may be granted, or because it seeks monetary relief
from a defendant who is immune from suit. I-Iaving completed this screening, the Court will
dismiss the complaint without prejudice.

1. Plaintiff alleges Detective Sergeant John Cipot and other members of the New
Jersey State Police illegally searched his horne on September 28, 2015. (ECF No. l at 6). He
states the officers forced him to claim ownership of all the items in the residence in exchange for
releasing Plaintiff’s pregnant sister from being handcuffed on her stomach. (ld. at 8).

2. Plaintiff spent 9 months in the Monmouth County Correctional Institute before
posting a 5125,000 bond. (Id.). He claims the police “retrieved” his iPhone without a warrant.

(Id.).

3. In determining the sufficiency of a pro se complaint,l the Court must be mindful
to construe it liberally in favor of the plaintiff. See Erickson v. Pardus, 551 U.S. 89, 93-94
(2007) (following Este[le v. Gamble, 429 U.S. 97, 106 (1976)); see also Um’ted Stares v. Day,
969 F.2d 39, 42 (3d Cir. 1992). According to the Supreme Court’s decision in Ashcroft v. Iqbal,
“a pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the elements of a
cause of action will not do.”’ 556 U.S. 662, 678 (2009) (quoting Bell Arlmitic Corp. v. Twombly,
550 U.S. 544, 555 (2007)).

4. To survive sua sponte screening for failure to state a claim,2 the complaint must
allege “sufficient factual matter” to show that the claim is facially plausible. Fowler v. UPMS
Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial plausibility
when the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Far'r Wr'nd Sar'ling, Inc. v. Dempster, 764
F.3d 303, 308 n.3 (3d Cir. 2014) (quoting Iqbal, 556 U.S. at 678).

5. Moreover, while pro se pleadings are liberally construed, “pro se litigants still
must allege sufficient facts in their complaints to support a claim." Mala v. Crown Bay Marr`na,

Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

 

' Per the Prison Litigation Rcform Act, Pub. L. No. 104-134, §§ 801-810, 110 Stat. 1321-66 to
1321-77 (April 26, 1996) (“PLRA”), district courts must review complaints in those civil actions
in which a prisoner is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B), seeks
redress against a governmental employee or entity, see 28 U.S.C. § 1915A(b), or brings a claim
with respect to prison conditions, see 42 U.S.C. § 1997e. The PI_.RA directs district courts to sua
sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which relief
may be granted, or seeks monetary relief from a defendant who is immune from such relief. This
action is subject to sua sponte screening for dismissal under 28 U.S.C. § 1915 because Plaintiff
is a prisoner proceeding in forma pauperis

2 “[T]he legal standard for dismissing a complaint for failure to state a claim . . . is identical to
the legal standard employed in ruling on 12(b)(6) motions.” Courteau v. Unired States, 287 F.
App’x 159, 162 (3d Cir. 2008) (citing Ai'!ah v. Seiverliug, 229 F.3d 220, 223 (3d Cir. 2000)).

2

6. Plaintiff has failed to state a claim for an illegal search under the Fourth
Amendment. The complaint indicates the search of Plaintiff’s home occurred pursuant to a
warrant, (ECF No. 1 at 4). “Where the alleged Fourth Amendment violation involves a search or
seizure pursuant to a warrant, the fact that a neutral magistrate has issued a warrant is the clearest
indication that the officers acted in an objectively reasonable manner or, as we have sometimes
put it, in ‘objective good faith.”’ Messerschmidt v. Millender, 565 U.S. 535, 546 (2012) (quoting
United Stares v. Leon, 468 U.S. 897, 922-23 (1984)).

7. An exception exists when “the warrant was ‘based on an affidavit so lacking in
indicia of probable cause as to render official belief in its existence entirely unreasonable.”’ Id. at
547 (quoting Leon, 468 U.S. at 923). “[T]he threshold for establishing this exception is a high
one[.]” Ibid. Plaintiff’s conclusory allegation that the search warrant was “illegal" does not meet
this high standard.

8. The reference to the “retrieval” of the iPhone without a warrant is insufficient to
state a Fourth Amendment violation because the circumstances of the “retrieval” are unclear, i.e.,
was this a retrieval of the phone’s data or was the phone seized incident to Plaintiff’s arrest.

9. Plaintiff also has not stated a claim for false arrest or false imprisonment “To
state a claim for false arrest under the Fourth Amendment, a plaintiff must establish: (l) that
there was an arrest; and (2) that the arrest was made without probable cause.” James v. Cr`ty of
Wilkes-Barre, 700 F.3d 675, 680 (3d Cir. 2012). “[W]here the police lack probable cause to
make an arrest, the arrestee has a claim under§ 1983 for false imprisonment based on a detention
pursuant to that arrest.” O'Connor v. Cin ofPhiIa., 233 F. App’x 161, 164 (3d Cir. 2007)
(internal quotation marks and citation omitted). There are no facts in the complaint from which

the Court could infer a lack of probable cause.

10. Plaintiff’s malicious prosecution claim also fails. Plaintiff must set forth facts
indicating that the defendants maliciously initiated criminal proceedings without probable cause
for a malicious purpose “or for a purpose other than bringing the plaintiff tojustice . . .
Woodyard v. Cty. ofEssex, 514 F. App’x 177, 182 (3d Cir. 2013) (citing McKenna v. Cin of
Phila., 582 F.3d 447, 461 (3d Cir. 2009)).3 There are no facts indicating the criminal proceedings
were started without probable cause, maliciously, or for an otherwise improper purpose.

11. In the absence of any basis for federal question jurisdiction, the Court declines to
exercise supplemental jurisdiction over the state law claims. 28 U.S.C. § 1367(c)(3).

12. Because Plaintiff has failed to state a claim in his complaint, the Court will
dismiss the complaint without prejudice Plaintiff may move for leave to amend the complaint
within 30 days by providing additional facts. Any motion to amend must be accompanied by a
proposed amended complaint

13. Plaintiff should note that when an amended complaint is filed, the original
complaint no longer performs any function in the case and cannot be utilized to cure defects in
the amended complaint, unless the relevant portion is specifically incorporated in the new
complaint, 6 Wright, Miller & Kane, Federal Practice and Procedure 1476 (2d ed. 1990)
(footnotes omitted). An amended complaint may adopt some or all of the allegations in the
original complaint, but the identification of the particular allegations to be adopted must be clear
and explicit. (Id.). To avoid confusion, the safer course is to file an amended complaint that is

complete in itself. (1d.).

 

3 The criminal proceedings must also terminate in Plaintiff’s favor. Plaintiff meets this factor as
he alleges that he was acquitted of his charges (ECF No. 1 at 8).

4

14. Failure to submit a motion to amend within the timeframe set by the Court will
convert the dismissal without prejudice into a dismissal with prejudice without further action by
this Court.

15. An appropriate order follows.

14 f Z/ZMW

DAT ANNE E. THOMPSON
United States District Judge

